Case: 16-30487   Document: 00514076018    Page: 1   Date Filed: 07/17/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fif h Circuit
                                No. 16-30487                           FILED
                                                                   July 17, 2017
                                                                  Lyle W. Cayce
JONATHAN BOYER,
                                                                       Clerk

             Petitioner - Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY,

             Respondent - Appellee




                Appeal from the United States District Court
                   for the Western District of Louisiana


Before JOLLY, HIGGINBOTHAM, and GRAVES, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
      Habeas petitioner Jonathan Boyer was convicted of second degree
murder and armed robbery with a firearm. He was accused of getting into a
truck with his brother, Anthony Boyer (“Anthony”), and shooting the driver
dead. Jonathan Boyer later confessed. Seven years after he was arrested, his
case went to trial, where Anthony testified for the State. Jonathan Boyer’s
defense was that Anthony—not Jonathan—pulled the trigger and that
Jonathan’s confession was false. Jonathan Boyer was convicted and
unsuccessfully pursued direct review, including being heard by the United
States Supreme Court, which ultimately dismissed the writ of certiorari as
    Case: 16-30487         Document: 00514076018          Page: 2     Date Filed: 07/17/2017



                                        No. 16-30487
improvidently granted. Boyer then filed for federal habeas relief, which the
district court denied. He now appeals from that denial, making three claims:
(1) his Sixth Amendment right to speedy trial was violated; (2) his due process
and Confrontation Clause rights were violated when he could not cross-
examine Anthony on Anthony’s alleged violence; and (3) his rights to present
a complete defense and present witnesses were violated when his expert on
confessions and interrogations was barred from testifying. We AFFIRM.
                                               I.
      As summarized in the Louisiana appellate court decision affirming
Boyer’s convictions and sentences:
      Late in the evening of February 4, 2002, Defendant and his
      brother, Anthony Boyer, were walking along the roadway in
      Sulphur, Louisiana. They were given a ride by Bradlee Marsh in
      his truck. Defendant demanded money from Marsh. When Marsh
      did not comply, Defendant shot him three times in the head.
      Defendant then took Marsh’s money and a silver chain. Marsh died
      as a result of the gunshot wounds. Defendant was apprehended in
      Jacksonville, Florida, on March 8, 2002. 1

      Boyer was questioned on the day of his arrest, during which he confessed
to killing Marsh. Seven years elapsed between Boyer’s arrest and trial. For the
first five years, Boyer faced a first degree murder charge, which made him
eligible for the death penalty and so also eligible for qualified capital defense.
For the following two years, Boyer faced a second degree charge after the State
reduced it.
                                               A.
      Summarizing seven years of pretrial proceedings is no simple task.
Because the reason for the delay is integral to a speedy trial analysis, we




      1   State v. Boyer, 2010-693 (La. App. 3 Cir. 2/2/11); 56 So. 3d 1119, 1124.
                                                2
    Case: 16-30487     Document: 00514076018     Page: 3   Date Filed: 07/17/2017



                                  No. 16-30487
review the record in detail below, with emphasis on the dates. In our review,
we detect a common thread: both parties contributed to the delay.
      On June 6, 2002, three months after Boyer’s arrest, the grand jury issued
a bill of indictment on first degree murder charges. The same day, Anthony
was indicted for obstruction of justice. On June 10, 2002, the court appointed
Tom Lorenzi as Boyer’s counsel. Arraignment was scheduled for July 1, 2002,
but at request of defense counsel was rescheduled for September 9, 2002. On
September 9, 2002, Boyer pleaded not guilty and requested a trial by jury. The
court scheduled the trial for February 3, 2003. Around the same time, Anthony
pleaded guilty to obstruction of justice.
      On November 12, 2002, Attorney Lorenzi submitted a Motion to
Determine Source of Funds for Boyer’s defense. For the next two and a half
years, the court continuously pushed back both the funding hearing and the
trial. We note that contrary to the State’s insistence during oral argument, it
was in agreement with many of the motions to continue. On January 10, 2003,
Attorney Lorenzi submitted a letter notifying the court of scheduling problems
for the January 17, 2003 hearing. The record indicates that Attorney Lorenzi
sought the State’s agreement in continuing the hearing. On January 17, 2003,
the minutes reflect that “[o]n motion of [the] Asst. District Attorney . . . the
Court orders a Motion to Determine Source of Funding passed without date.”
On February 3, 2003, Boyer was determined “available for trial,” and Attorney
Lorenzi moved to continue without objection from the State. The trial was
rescheduled for September 29, 2003.
      Defense counsel submitted a motion to continue the funding hearing
because “the issue may be deemed premature pending a decision by the 14th
Judicial District Indigent Defender Board which will not meet until August 26,
2003 to consider defense counsel’s statement for services rendered and a
proposed agreement for payment.” The motion to continue was granted. The
                                        3
     Case: 16-30487       Document: 00514076018          Page: 4     Date Filed: 07/17/2017



                                       No. 16-30487
minutes from August 15, 2003 reflect that “[o]n motion of [the] Asst. District
Attorney . . . upon request of defense counsel . . . the Court orders a Motion to
Determine Source of Funding refixed for September 19, 2003[.]”
       On September 12, 2003, the court ordered that the funding hearing and
trial be continued, based on defense counsel’s motion “for the reason that the
Indigent Defender Board . . . is not scheduled to meet to make a decision
critical to the determination of a source of funds until September 30, 2003.”
The order states that defense counsel “was authorized by . . . [the] Assistant
District Attorney, to advise this Honorable Court that the State of Louisiana
does not object to the granting of a continuance” on the funding hearing or trial.
       From November 2003 to January 2004, the funding hearing was
repeatedly continued. 2 On February 9, 2004, the minutes reflect that “[o]n
motion of [the] Asst. District Attorney . . . the Court orders motions fixed for
hearing on April 2, 2004” and moreover, “the State . . . announced its intent to
seek the death penalty.” On April 2, 2004, the minutes reflect that “[o]n motion
of [the] Asst. District Attorney . . . the Court orders the Motion to Determine
Source of Funding passed without date.” On June 21, 2004, the minutes reflect
that “[o]n motion of [the] Asst. District Attorney . . . the Court orders the Notice
of Intent Funding hearing fixed for August 19, 2004[.]”
       On August 17, 2004, defense counsel submitted a letter to the court
advising that counsel for the Calcasieu Parish Police Jury moved to continue



       2  On November 26, 2003, the minutes reflect that “[o]n motion of [the] Asst. District
Attorney . . . the Court orders the Motion for Funding hearing refixed for December 17,
2003 . . . with the Clerk’s Office to notify [defense counsel][.]” On December 17, 2003, the
court granted the defense’s written motion to continue and the minutes reflect that “[o]n
motion of [the] Asst. District Attorney . . . the Court orders the hearing on the defendant’s
Motion for Funding upset and refixed for January 16, 2004 . . . with the Clerk’s Office to
notify [defense counsel].” On January 16, 2004, the minutes reflect “[o]n motion of [the] Asst.
District Attorney . . . the Court orders the Motion to Determine Source of Funds passed
without date.”
                                              4
    Case: 16-30487     Document: 00514076018      Page: 5   Date Filed: 07/17/2017



                                  No. 16-30487
the funding hearing scheduled for July 19, 2004 due to a family member’s
medical treatment. Defense counsel noted that he did not oppose the motion.
On August 19, 2004, the minutes reflect that the assistant district attorney
“advise[d] the Court that a Motion to Continue the funding hearing was
previously filed and the funding hearing will be rescheduled at a later date.”
On July 1, 2005, the minutes reflect that “[o]n motion of [the] Asst. District
Attorney . . . the Court orders the funding hearing in this matter refixed for
July 15, 2005 . . . with the Clerk’s Office to notify defense counsel[.]”
      On July 7, 2005, Boyer submitted a motion to quash the indictment
based on the state statutory time limit (the “prescription claim”) and a
constitutional speedy trial violation (the “constitutional claim”). Since it had
been more than three years since his indictment, Boyer argued, “the statutory
prescription period [under Louisiana law] for the commencement of the trial
for the 2002 killing [had] now run.” Boyer contended the delay was “due to the
state’s egregious failure to locate money to pay for Mr. Boyer’s defense,” and
that Boyer “ha[d] filed no motions on his own behalf other than a motion to
identify a source of funding as required by State v. Wigley, 624 So. 2d 425,426
(La. 1993).” Boyer maintained that the delay also violated his constitutional
right to a speedy trial.
      On July 15, 2005, the court ordered the funding motion, the motion to
enforce the plea bargain, and the motion to quash “refixed without date.” Boyer
made the motion to continue based on needing sufficient time to issue
subpoenas, which the State did not oppose. Almost a week later on July 21,
2005, on the State’s motion, the court scheduled the funding hearing to
September 22, 2005. Hurricane Katrina struck in August 2005 followed by
Hurricane Rita in September 2005, and as a result of difficulties subpoenaing
witnesses and contacting co-counsel in New Orleans, the hearing was pushed
back again. On February 22, 2006, on the State’s motion, the court scheduled
                                         5
    Case: 16-30487      Document: 00514076018     Page: 6   Date Filed: 07/17/2017



                                   No. 16-30487
the funding hearing for March 27, 2006. This date—more than three years
after defense counsel first filed the Motion to Determine Source of Funding—
stuck.
         After the funding hearing, during which only defense counsel called
witnesses and introduced evidence, the court deferred its ruling and stated it
would schedule another hearing for a later date. Defense counsel objected.
         On November 20, 2006, a hearing was held on Boyer’s Motion to Quash
based on the delay, during which Attorney Lorenzi argued only the statutory
claim. The defense moved to dismiss without prejudice its constitutional claim,
arguing that “to do otherwise makes us even more ineffective counsel by virtue
of trying to go forward with the hearing that we cannot be prepared to go
forward with.” Attorney Lorenzi expressed that his office had been “cobbling
together as best [they] [could],” but that it was the State’s obligation to fund
the defense. An attorney for the State responded that Boyer was not ready to
begin trial, and that “[e]verything that’s been done to delay this case has been
done by the Defense.” The State also noted its consideration of amending the
charges to second degree murder and armed robbery, which would “greatly
decrease the amount of funds that are necessary.”
         The trial court denied Boyer’s motion to quash, finding that the defense
had caused the funding motion to be delayed by asking for continuances, and
that the motion to determine source of funding constituted a preliminary plea
suspending the prescriptive period. Boyer noticed an appeal. The court
alternatively denied the motion to quash because the limitation period was
interrupted for a cause beyond the state’s control.
         On January 3, 2007, Boyer appealed to the third circuit court of appeals
to challenge the trial court’s November 20, 2006 ruling denying his motion to
quash. Boyer’s arraignment was scheduled for February 26, 2007, but perhaps
unsurprisingly by now, was rescheduled for May 21, 2007.
                                         6
     Case: 16-30487       Document: 00514076018          Page: 7     Date Filed: 07/17/2017



                                       No. 16-30487
                                              B.
       On May 21, 2007, on the State’s motion, the court ordered the indictment
amended to second degree murder and added a charge for armed robbery with
a firearm. 3 Boyer pleaded not guilty and requested a jury trial. On the State’s
motion, the court set trial for October 29, 2007, to which the defense objected.
The court relieved Attorney Lorenzi of his appointment in the case and
appointed Attorney James Burks. Attorney Lorenzi requested the court to set
a hearing date on the pending funding issue, to which the court instructed
Attorney Lorenzi to bill the Indigent Defender Board. On July 19, 2007, the
court granted Attorney Burks’s motion to withdraw and replaced him with
Attorney Lehmann.
       Meanwhile, on August 22, 2007, the state appellate court affirmed the
trial court’s denial of the defense’s motion to quash for delay, finding:
       [t]he State’s decision to reduce the charge from first degree
       murder to second degree murder does not reset the time limitation
       for bringing Defendant to trial. However, the inability to
       prosecute Defendant because of the lack of funding was a “cause
       beyond the control” of the District Attorney’s Office, and therefore
       the time limitation had been interrupted. La. Code Crim. P. art.
       579(A)(2). Accordingly, there was no error with the trial court’s
       ruling. 4

       On September 21, 2007, Boyer appealed to the state Supreme Court. His
argument focused on the prescription issue, but in doing so Boyer also made
constitutional arguments. In October 2007, the State responded, also making
some constitutional arguments. The Louisiana Supreme Court denied Boyer’s
application for writ. 5



       3  During oral argument, the State represented that it filed this motion at least in part
to solve the funding impasse.
        4 One judge abstained.
        5 State v. Boyer, 2007-1896 (La. 11/16/07), 967 So. 2d 526.

                                               7
    Case: 16-30487    Document: 00514076018    Page: 8   Date Filed: 07/17/2017



                                No. 16-30487
      Back in the trial court, with new defense counsel in place, the court
proceeded to address a variety of motions, including yet more motions to
continue the trial. In September 2007, the defense successfully moved to recuse
Judge Ritchie. On December 12, 2007, on the State’s motion, the court
rescheduled the trial for February 11, 2008.
      On January 22, 2008, Boyer filed a second motion to quash the
indictment based on violation of his speedy trial right, which included a
request for an evidentiary hearing. About a week later, the court held a
hearing, during which defense counsel orally requested an evidentiary hearing
on his constitutional claim “[t]o submit information about the prejudice that
Mr. Boyer has suffered as a result of being denied his Constitutional Right to
a speedy trial.” The State maintained that the constitutional claim had already
been appealed up through the state Supreme Court. The court ordered the
State to respond and deferred its ruling.
      The defense also renewed its motion to quash based on its prescription
claim, to which the court gave the State time to respond. Moreover, the court
granted the defense’s motion to continue the trial, and rescheduled it for May
19, 2008, despite the State announcing it was ready. The court ordered all pre-
trial motions scheduled for hearing on February 22, 2008.
      After two additional unopposed continuances, the court convened on
April 29, 2008 to address various pre-trial motions. Notably, the court denied
Boyer’s motion to quash the indictment based on his constitutional claim and
his motion to quash based on his prescription claim. Defense counsel did not
reassert their request for an evidentiary hearing.
      On May 19, 2008, defense moved for supplemental discovery and moved
to continue. The court granted the motion to continue and rescheduled trial for
September 29, 2008.


                                       8
    Case: 16-30487         Document: 00514076018        Page: 9    Date Filed: 07/17/2017



                                       No. 16-30487
      On July 18, 2008, defense counsel expressed concerns about Boyer’s
competency to proceed that day and his ability to assist, although stated they
were not requesting a sanity commission. The court nevertheless appointed a
sanity commission. After a competency hearing on August 6, 2008, the court
ordered Boyer committed to the Eastern Louisiana Mental Health System and
scheduled a status conference in six months. On March 6, 2009, the State
moved to re-appoint a sanity commission, which the court ordered in addition
to scheduling a contradictory hearing. On April 15, 2009, the court found Boyer
competent to proceed to trial, and trial was scheduled for September 21, 2009.
      On September 11, 2009, the court convened to consider several motions,
including a “Motion in Limine to Exclude Evidence of False Confessions” and
a “Motion for Daubert 6 Hearing on any Defense Evidence on False
Confessions,” among others. Defense counsel represented that its expert, Dr.
Solomon Fulero, would testify
      to explain what the science of psychology has worked, developed,
      and knows is an expert science about the existence of false
      confessions, the factors that create vulnerability in individuals to
      false confession and the situational factors in interrogations or
      other circumstances that can lead to false confessions to educate
      and assist the jury in assessing the weight to be given to the
      evidence of confessions the State intends to lead in this case.

      Defense counsel explained that it did not intend to call Dr. Fulero “to
give an ultimate conclusion as to whether this confession and the confessional
statements made in this case were false or not.” The State responded that false
confession evidence was irrelevant, would cause confusion, and would waste
time. The State contended that Boyer’s confession was already ruled
admissible, and it was the jury’s role to determine its credibility. Therefore,
the State maintained, a Daubert hearing was unnecessary.


      6   See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).
                                              9
    Case: 16-30487     Document: 00514076018      Page: 10    Date Filed: 07/17/2017



                                   No. 16-30487
      The court allowed the defense to question Dr. Fulero to establish him as
an expert. The State then questioned Dr. Fulero on whether there was a
scientifically reliable method to determine if a confession is true or false, to
which Dr. Fulero answered there was not, and that that question is for the
jury. Defense re-examined Dr. Fulero in an attempt to show “a recognized
subspecialty within forensic psychology dealing with the psychology of
interrogations and false confessions,” given the State’s objection to there being
“an expert in the field of false confessions.” Ultimately, the court accepted Dr.
Fulero as an expert in “Forensic Psychology with emphasis in the general field
of interrogations and confessions.” It further found the Daubert standard
satisfied, and concluded that Dr. Fulero could testify within certain confines.
Although the trial court found Dr. Fulero’s testimony admissible, the appellate
court later reversed on interlocutory appeal.
      On September 21, 2009, the court convened to hear several motions,
including Boyer’s motion to reconsider his denied speedy trial motion, which
was denied.
                                         C.
      The trial began on September 22, 2009. Several witnesses testified for
the State, one of whom was Jonathan Boyer’s brother, Anthony. Boyer’s
defense pointed to Anthony as the actual murderer. During Anthony’s cross-
examination, defense counsel questioned Anthony about his plea deal with the
State for testifying, his felony conviction for obstruction of justice, and his prior
misdemeanor charges including one for simple battery. Defense counsel then
asked Anthony: “And there was also an incident last year involving your wife,
Rhonda; wasn’t it?” The State immediately objected, arguing that the
credibility of a witness cannot be impeached with a non-conviction. The court
heard argument and sustained the objection because there was no pending
charge against Anthony.
                                         10
    Case: 16-30487        Document: 00514076018          Page: 11      Date Filed: 07/17/2017



                                        No. 16-30487
       On September 29, 2009, Boyer was convicted of second degree murder
and armed robbery with a firearm. 7 The jury was unanimous as to the armed
robbery with a firearm count, but eleven-to-one on the second degree murder
count. Boyer was sentenced to life in prison without the possibility of parole. 8
       On appeal, the Louisiana Third Circuit Court of Appeals affirmed. 9 We
review the state appellate court’s reasoning with respect to each of the three
claims before us now. 10
       Analyzing Boyer’s speedy trial claim pursuant to Barker v. Wingo’s four-
factor test, the state appellate court held there was no speedy trial violation.
The Barker factors are: “the length of delay, the reason for the delay, the
defendant’s assertion of his right, and prejudice to the defendant.” 11 As to the
first factor, the state appellate court concluded, “[t]he length of the delay in the
instant case was presumptively prejudicial.” 12 As to the second factor, it
concluded, “[t]he largest part of the delay involved the ‘funding crisis’
experienced by the State of Louisiana.” 13 The state appellate court found that
between the charge being reduced to second degree murder in May 2007
through the start of trial in September 2009:
       Defendant filed more than thirty motions to be litigated, including
       two motions to recuse the trial judge and several evidentiary
       motions which required testimony from witnesses. However, the
       motions filed by Defendant appeared to be legitimate motions and
       not filed for the purpose of delay of trial, and Defendant’s


       7 Boyer, 56 So. 3d at 1124.
       8 Id.
       9 Id. at 1162.
       10 For purposes of the Antiterrorism and Effective Death Penalty Act (AEDPA), the

state appellate court decision is the state court decision that the federal habeas courts review.
Woodfox v. Cain, 772 F.3d 358, 369 (5th Cir. 2014) (“Under AEDPA, ‘we review the last
reasoned state court decision.’” (citation omitted)).
       11 Boyer, 56 So. 3d at 1139 (referring to Barker v. Wingo, 407 U.S. 514 (1972)); accord

United States v. Molina-Solorio, 577 F.3d 300, 304 (5th Cir. 2009).
       12 Boyer, 56 So. 3d at 1141.
       13 Id. at 1142.

                                              11
    Case: 16-30487       Document: 00514076018         Page: 12     Date Filed: 07/17/2017



                                      No. 16-30487
       incompetency to proceed to trial for a period of nine months cannot
       be attributed to either the State or Defendant as a delaying
       tactic. 14

       As to the third factor, the state appellate court found, “Defendant did not
assert his state and federal right to a speedy trial until after the three year
statutory prescription had tolled.” 15 The court noted that “with more than a
year in between the filing of the two motions to quash, Defendant’s assertions
of the statutory and speedy trial rights were more perfunctory than
aggressive.” 16 With respect to the fourth and final factor, prejudice to the
defendant, the state appellate court reasoned that Boyer did not explain how
unavailable witnesses or evidence would have affected his trial, and that Boyer
did not explain what job he alleged he lost due to the prosecution. 17 It also
noted Boyer’s assertions that the delay led to his mental breakdown and
impaired effective assistance of counsel, but did not explicitly credit or reject
those arguments. 18
       Upon reviewing the four factors, the appellate court concluded that
Boyer’s right to a speedy trial was not violated. It found the length of time to
be “presumptively prejudicial,” but concluded, “the remaining Barker factors
were not present[.]” 19 Notably, the appellate court found that while Boyer was
incarcerated based on the first degree murder charge, “the progression of the
prosecution was ‘out of the State’s control’ as determined by this court and the
supreme court.” 20



       14 Id. at 1142–43.
       15 Id. at 1143.
       16 Id.
       17 Id. at 1143–44.
       18 Id.
       19 Id. at 1144.
       20 Id. at 1145. Although the appellate court states this was during “[t]he first three

years [Boyer] was incarcerated,” this is likely a typographical error, given that Boyer was
                                             12
    Case: 16-30487      Document: 00514076018       Page: 13    Date Filed: 07/17/2017



                                    No. 16-30487
      Boyer also appealed the trial court’s evidentiary ruling that prohibited
Boyer from cross-examining Anthony on the alleged domestic violence and on
the lack of charges associated with those allegations. The state appellate court
affirmed, concluding:
      that the trial court did not abuse its discretion when it refused to
      allow Defendant to question the witness about an incident which
      did not result in a pending charge or conviction and where there
      was no prospect of prosecution. Louisiana Code of Evidence Article
      608(B) provides that “[p]articular acts, vices or courses of conduct
      of a witness may not be inquired into or proved by extrinsic
      evidence for the purpose of attacking his character for
      truthfulness, other than conviction of crime as provided in Articles
      609 and 609.1 or as constitutionally required.” Further, any
      relevance of the domestic abuse complaint was substantially
      outweighed by the possibility of prejudice, confusion of the issue,
      or misleading of the jury. 21

      Finally, the state appellate court reversed the trial court’s ruling
regarding Dr. Fulero, referring to its reasoning in its earlier interlocutory
decision, which stated:
      Allowing expert testimony regarding “false confessions” invades
      the province of the jury. The jury is most capable of ascertaining
      the truth and validity vel non of confessions--not experts. Allowing
      such testimony by incrementally allowing experts to eventually
      testify as to the guilt or innocence of the defendant cannot be
      allowed.

                                          D.
      Boyer appealed to the Louisiana Supreme Court, which denied his
petition for writ of certiorari. Boyer then appealed to the United States
Supreme Court, which granted a writ of certiorari on his speedy trial claim, 22



incarcerated on the first-degree murder charge for the first five years, which the state
appellate court acknowledges elsewhere in its decision, Boyer, 56 So. 3d at 1124.
       21 Id. at 1129–30.
       22 Boyer v. Louisiana, 133 S. Ct. 420 (2012).

                                          13
    Case: 16-30487      Document: 00514076018           Page: 14     Date Filed: 07/17/2017



                                      No. 16-30487
specifically on whether a delay in defense counsel funding is attributable to the
State for speedy trial purposes. 23 After oral argument, the Court held in a one-
line per curiam opinion: “The writ of certiorari is dismissed as improvidently
granted.” 24
      Justice Alito, joined by Justices Scalia and Thomas, concurred,
suggesting that the record showed that most of the delay was caused by the
defense, not a systemic breakdown in Louisiana’s payment to counsel:
      The attorneys from the [Louisiana Capital Assistance Center]
      were paid by the State, but there was confusion about which
      branch of the state government was responsible for paying Mr.
      Lorenzi’s fees. The trial court promptly scheduled a hearing on
      that preliminary matter, but the hearing was repeatedly put off at
      the urging of the defense. Over the course of more than three years,
      the defense requested that the hearing be continued on eight
      separate occasions, causing a total delay of approximately 20
      months. The trial court also issued several other continuances
      without any objection from the defense, delaying the hearing an
      additional 15 months. And just when it seemed that the hearing
      would finally be held, Hurricane Rita forced the Calcasieu Parish
      Courthouse to close. 25

      Justice Sotomayor, joined by Justices Ginsburg, Breyer, and Kagan,
dissented, explaining that the state appellate court found that the delay was
due to lack of funding. 26 The dissent reasoned that Barker “requires that a
delay caused by a State’s failure to provide funding for an indigent’s defense
must count against the State, and not the accused.” 27 It recited Barker’s
language directing that a “neutral reason” for delay, like “‘overcrowded courts’”
should be weighed against the State, because ‘the ultimate responsibility for



      23 Boyer v. Louisiana, 133 S. Ct. 1702, 1702 (2013) (per curiam) (Alito, J., concurring).
      24 Id. (majority opinion)
      25 Id. at 1703 (Alito, J., concurring).
      26 Id. at 1708 (Sotomayor, J., dissenting).
      27 Id. at 1706.

                                             14
    Case: 16-30487       Document: 00514076018          Page: 15     Date Filed: 07/17/2017



                                       No. 16-30487
such circumstances’ lies squarely with the state system as a whole.” 28 It also
cited Vermont v. Brillon, 29 stating that the Court there applied “similar logic,”
in indicating that “‘[d]elay resulting from a systemic breakdown in the public
defender system, could be charged to the State’ as well.” 30 The dissent reasoned
that a state’s failure to fund indigent defense is “no different.” 31
       Thereafter, Boyer sought federal habeas relief in the federal district
court, which was denied. 32 A certification of appealability was granted. Of his
five claims of error in his original habeas petition, Boyer presses three on
appeal: (1) the Sixth Amendment speedy trial claim; (2) the claim concerning
the exclusion of evidence about Anthony’s alleged violence; and (3) the claim
concerning the exclusion of Boyer’s confessions and interrogations expert.
                                             II.
       The district court had jurisdiction under 28 U.S.C. § 2254, and this Court
has jurisdiction under 28 U.S.C. § 1291 and 28 U.S.C. § 2253. “We review the
district court’s findings of fact for clear error and review its conclusions of law
de novo, applying the same standard of review to the state court’s decision as
the district court.” 33 Additionally, “[f]ederal habeas proceedings are subject to
the rules prescribed by [AEDPA].” 34 Thus, a federal court may not grant
habeas relief unless the state court’s adjudication of the claim:
       (1) resulted in a decision that was contrary to, or involved an
           unreasonable application of, clearly established Federal law,
           as determined by the Supreme Court of the United States; or


       28 Id. (citation omitted).
       29 556 U.S. 81 (2009).
       30 Id. (citation omitted).
       31 Id. at 1706–07 (citation omitted).
       32 The State stated that Boyer’s April 29, 2014 petition was timely filed and adequately

exhausted. On January 14, 2016, the Magistrate Judge recommended the petition be denied.
Over Boyer’s objections, the district court adopted the Report and Recommendation.
       33 Higginbotham v. Louisiana, 817 F.3d 217, 221 (5th Cir. 2016) (per curiam) (quoting

Ortiz v. Quarterman, 504 F.3d 492, 496 (5th Cir. 2007)).
       34 Matamoros v. Stephens, 783 F.3d 212, 215 (5th Cir. 2015) (citing 28 U.S.C. § 2254)).

                                             15
    Case: 16-30487       Document: 00514076018          Page: 16     Date Filed: 07/17/2017



                                       No. 16-30487


       (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented in
           the State court proceeding. 35

       “This is a ‘difficult to meet,’ and [a] ‘highly deferential standard for
evaluating state-court rulings, which demands that state-court decisions be
given the benefit of the doubt.’” 36 Under 28 U.S.C. § 2254(d)(1), the “‘clearly
established’ phrase ‘refers to the holdings, as opposed to the dicta, of this
Court’s decisions as of the time of the relevant state-court decision.’ In other
words, ‘clearly established Federal law’ under § 2254(d)(1) is the governing
legal principle or principles set forth by the Supreme Court at the time the
state court renders its decision.” 37 Furthermore, “§ 2254(d)(1)’s ‘contrary to’
and ‘unreasonable application’ clauses have independent meaning.” 38 “A state
court’s decision is deemed contrary to clearly established federal law if it
reaches a legal conclusion in direct conflict with a prior decision of the Supreme
Court[,] . . . if it reaches a different conclusion than the Supreme Court based
on materially indistinguishable facts[,]” 39 or “if the state court applies a rule
different from the governing law set forth in our cases[.]” 40 “A state court’s
decision constitutes an unreasonable application of clearly established federal
law if it is ‘objectively unreasonable.’” 41



       35 28 U.S.C. § 2254(d).
       36 Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (citations omitted).
       37 Lockyer v. Andrade, 538 U.S. 63, 71–72 (2003) (citations omitted); accord Marshall

v. Rodgers, 133 S. Ct. 1446, 1449 (2013) (per curiam) (“[T]he lack of a Supreme Court decision
on nearly identical facts does not by itself mean that there is no clearly established federal
law, since ‘a general standard’ from this Court’s cases can supply such law.” (quoting
Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).
       38 Bell v. Cone, 535 U.S. 685, 694 (2002) (citation omitted).
       39 Gray v. Epps, 616 F.3d 436, 439 (5th Cir. 2010) (citing Williams v. Taylor, 529 U.S.
362, 404–08 (2000)).
       40 Bell, 535 U.S. at 694 (citation omitted); accord Gray, 616 F.3d at 439.
       41 Gray, 616 F.3d at 439 (citing Williams, 529 U.S. at 409).

                                             16
    Case: 16-30487        Document: 00514076018          Page: 17     Date Filed: 07/17/2017



                                       No. 16-30487
       Under § 2254(d)(2), “when a federal habeas petitioner challenges the
factual basis for a prior state-court decision rejecting a claim, the federal court
may overturn the state court’s decision only if it was ‘based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.’” 42 “The prisoner bears the burden of rebutting the state court’s
factual findings ‘by clear and convincing evidence.’” 43
                                             III.
                                              A.
       We begin with Boyer’s speedy trial claim. The Sixth Amendment
guarantees the right to a speedy trial. 44 In analyzing whether this right has
been violated, the Supreme Court in Barker v. Wingo adopted “a balancing test,
in which the conduct of both the prosecution and the defendant are weighed.” 45
The Barker Court identified four factors for a court to assess: “[l]ength of delay,
the reason for the delay, the defendant’s assertion of his right, and prejudice
to the defendant.” 46
       Boyer asserts that waiting five years for effective appointment of counsel
and seven years before trial violates his right to a speedy trial. 47 He argues the



       42 Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (quoting 28 U.S.C. § 2254(d)(2)).
       43 Id. (quoting 28 U.S.C. § 2254(e)(1)).
       44 The Sixth Amendment states:



       In all criminal prosecutions, the accused shall enjoy the right to a speedy and
       public trial, by an impartial jury of the state and district wherein the crime
       shall have been committed, which district shall have been previously
       ascertained by law, and to be informed of the nature and cause of the
       accusation; to be confronted with the witnesses against him; to have
       compulsory process for obtaining witnesses in his favor, and to have the
       assistance of counsel for his defense.

       45 Barker, 407 U.S. at 530.
       46 Id.
       47 At times Boyer also asserts the decision violated his due process rights, but does not

elaborate on this assertion.
                                              17
    Case: 16-30487     Document: 00514076018       Page: 18    Date Filed: 07/17/2017



                                    No. 16-30487
delay was caused by the “systemic breakdown” of Louisiana’s indigent defense
system, which, for speedy trial purposes, is attributable to the state. Among
other cases, Boyer points to the dissent in Boyer v. Louisiana (his case on direct
appeal), which found the state appellate court’s Barker analysis to be “based
on a critical misapprehension of [Supreme Court] precedents.” 48 Additionally,
Boyer claims he is entitled to an evidentiary hearing on the matter. 49
      The State responds that Boyer was always represented by counsel, and
that this Court has no need to grant relief that the U.S. Supreme Court has
already rejected. The State claims that the state appellate court’s analysis was
proper under Barker v. Wingo. 50 Although the State acknowledges that lack of
funding posed problems below, it also argues that Hurricanes Katrina and Rita
complicated the “troubled” funding system. Finally, the State rejects Boyer’s
entitlement to an evidentiary hearing because, even if there was a factual
dispute as to one factor, it argues, “none of the other Barker factors are
present.”
      In Goodrum v. Quarterman, we explained that “[b]ecause the state
appellate court properly identified the Barker test as the framework for
analyzing Goodrum’s speedy trial claim, AEDPA limits our focus to the
objective reasonableness of the result of the state court’s balancing of the
Barker factors under the facts in Goodrum’s case.” 51 “Nonetheless,” like in
Goodrum, “to facilitate our evaluation of the reasonableness of the state court’s




      48 Quoting Boyer, 133 S. Ct. at 1707 (Sotomayor, J., dissenting).
      49 During oral argument, Boyer’s counsel summarized other cases occurring in the
time period of Boyer’s pretrial, which he urged help explains the delay. He argued that
Attorney Lorenzi could testify to such proceedings at an evidentiary hearing.
      50 Indeed, the State adopted the reasoning of the state appellate court.
      51 Goodrum v. Quarterman, 547 F.3d 249, 257 (5th Cir. 2008) (citations omitted).

                                          18
    Case: 16-30487        Document: 00514076018          Page: 19      Date Filed: 07/17/2017



                                        No. 16-30487
decision, we will conduct a limited review of the state court’s analysis of each
Barker factor.” 52
       Regarding the first Barker factor of length of delay, the state appellate
court found Boyer’s seven year pre-trial incarceration to be “presumptively
prejudicial.” 53 This was the only of the four factors that the state appellate
court found was “present.” Regarding the second factor, the reason for the
delay the state appellate court concluded, “[t]he majority of the seven-year
delay was caused by the ‘lack of funding.’” 54 The court also found “the motions
filed by Defendant appeared to be legitimate motions and not filed for the
purpose of delay of trial.” 55 Regarding the third Barker factor, the defendant’s
assertion of his speedy trial right, the state appellate court concluded that
Boyer’s “assertions of the statutory and speedy trial rights were more
perfunctory than aggressive.” 56 And regarding the fourth and final Barker
factor, prejudice to the defendant, the state appellate court questioned Boyer’s
claims that he was prejudiced by the delay in the form of his lost job, mental
breakdown, loss of evidence, and denial of effective assistance of counsel. For
instance, the court found, “[e]xcept for . . . two witnesses . . . Defendant did not




       52  Id.
       53  Boyer, 56 So. 3d at 1141. “[T]he length of the delay[] consists of a two-part inquiry.
First, the delay must be extensive enough to give rise to a presumption of prejudice that
triggers examination of the remaining Barker factors . . . If this threshold showing is made,
the court must examine the extent to which the delay extends beyond the bare minimum
required to trigger a Barker analysis, because ‘the presumption that pretrial delay has
prejudiced the accused intensifies over time.’” Goodrum, 547 F.3d at 257–58 (citations
omitted) (2 ½ year delay presumptively prejudicial and reasonably weighed “heavily” in
defendant’s favor).
        54 Boyer, 56 So. 3d at 1142.
        55 Id. at 1142–43 (also noting the “Defendant’s incompetency to proceed to trial for a

period of nine months cannot be attributed to either the State or Defendant as a delaying
tactic”).
        56 Id. at 1143.

                                              19
    Case: 16-30487       Document: 00514076018          Page: 20     Date Filed: 07/17/2017



                                       No. 16-30487
reveal the contents of the unavailable witnesses’ testimonies or how the
evidence would have affected the outcome of the trial.” 57
       The “determinative question” is “whether the state court unreasonably
concluded that the balance of all four Barker factors in this case does not
establish a violation of the speedy trial right.” 58 We find that the state
appellate court’s conclusion was not unreasonable. Regarding the first factor,
the state appellate court found that the length of delay was presumptively
prejudicial, which is reasonable given the seven year time period between
arrest and trial. 59 Regarding the third and fourth factors—Boyer’s assertion of
his right and prejudice—Boyer argues that he “asserted his claim at the
earliest procedural opportunity available under Louisiana law for a defendant
unable to assert his readiness to proceed to trial.” 60 Moreover, Boyer did not
have fully-funded counsel for the first years of his pre-trial custody, as the state
appellate court decision implicitly acknowledges. 61 Although jurists could
disagree with the state appellate court’s decision finding these factors not
“present,” they are not objectively unreasonable. A reasonable jurist could
draw such conclusions based on the timing of Boyer’s motions to quash, 62 and




       57 Id. (citation omitted).
       58 Goodrum, 547 F.3d at 265.
       59 Doggett v. United States, 505 U.S. 647, 652 (1992) (“[T]he presumption that pretrial

delay has prejudiced the accused intensifies over time.”); accord id. at 655–56 (recognizing
“that excessive delay presumptively compromises the reliability of a trial in ways that neither
party can prove or . . . identify” and that the importance of presumptive prejudice “increases
with the length of delay” (citation omitted)).
       60 Citing LA. C. CR. P. ART. 578(A); LA. C. CR. P. ART. 701(F).
       61 Boyer, 56 So. 3d at 1143 (“During the three-year time limitation period the only

consideration addressed was the funding issue.”).
       62 For example, the state appellate court correctly pointed out that there was “more

than a year in between the filing of the two motions to quash[.]” Id. Moreover, Boyer
dismissed his motion to quash based on a constitutional violation during the November 20,
2006 hearing and did not reassert it again until January 2008.
                                             20
    Case: 16-30487        Document: 00514076018          Page: 21     Date Filed: 07/17/2017



                                       No. 16-30487
the arguable lack of concrete prejudice that Boyer has shown. 63 Accordingly,
the state appellate court’s decision with respect to the first, third, and fourth
Barker factors is not objectively unreasonable.
       The state appellate court errs, however, in its analysis of the second
factor. The reason for the delay is “[t]he flag all litigants seek to capture[.]” 64
“Barker instructs that ‘different weights should be assigned to different
reasons,’ and in applying Barker, we have asked ‘whether the government or
the criminal defendant is more to blame for th[e] delay.’” 65 While “[d]eliberate
delay ‘to hamper the defense’ weighs heavily against the prosecution[,]” 66 “[a]
more neutral reason such as negligence or overcrowded courts should be
weighted less heavily but nevertheless should be considered since the ultimate
responsibility for such circumstances must rest with the government rather
than with the defendant.” 67 On system-wide causes for delays, the Supreme
Court has noted that “[d]elay resulting from a systemic ‘breakdown in the
public defender system,’ could be charged to the State.” 68 The state appellate




       63   For example, Boyer argues that he “presented affidavits from counsel’s lead
investigator demonstrating that as a result of the delay [several] important witnesses were
unavailable.” However, the state appellate court found that Boyer “did not relate the
substance of the missing witnesses’ anticipated testimonies either at the April 19, 2008
hearing on his January 2008 motion to quash or in brief to [that] court. Except for . . . two
witnesses [whose statements were deemed to be inadmissible hearsay], Defendant did not
reveal the contents of the unavailable witnesses’ testimonies or how the evidence would have
affected the outcome of the trial.” Boyer, 56 So. 3d at 1143 (citation omitted)). Such reasoning
is not objectively unreasonable.
        64 United States v. Loud Hawk, 474 U.S. 302, 315 (1986).
        65 Brillon, 556 U.S. at 90 (quoting Barker, 407 U.S. at 531; Doggett, 505 U.S. at 651).
        66 Id. (citation omitted).
        67 Barker, 407 U.S. at 531 (1972); accord Doggett, 505 U.S. at 657 (“Although

negligence is obviously to be weighed more lightly than a deliberate intent to harm the
accused’s defense, it still falls on the wrong side of the divide between acceptable and
unacceptable reasons for delaying a criminal prosecution once it has begun. And such is the
nature of the prejudice presumed that the weight we assign to official negligence compounds
over time as the presumption of evidentiary prejudice grows.”).
        68 Brillon, 556 U.S. at 94 (citation omitted).

                                              21
    Case: 16-30487       Document: 00514076018         Page: 22     Date Filed: 07/17/2017



                                      No. 16-30487
court found that Boyer’s motions were not filed with the intention of delay, 69
and in fact the majority of the delay was caused by funding problems. 70 This
lack of funding should have been weighed against the state. Instead of doing
so, the state appellate court found that “the progression of the prosecution was
‘out of the State’s control,” and noted “there [was] nothing before this court to
suggest that the State acted to delay the trial to gain any advantage.” 71 This
failure misapplied Supreme Court precedent. 72 Still, because there is no
evidence of deliberate delay, the State’s funding problems do not weigh heavily
against the State. 73 This dampens the error’s effect on the overall outcome of
the balancing test.
       Importantly, “the state court’s preliminary conclusions regarding one or
more of the factors, even if contrary to or objectively unreasonable in light of
controlling Supreme Court precedent, are insufficient to grant habeas relief, so
long as we find the ultimate decision reached by the state court not objectively
unreasonable.” 74 Here, although the state appellate court erred by failing to
weigh the lack of funding against the State in its speedy trial analysis, this
error does not satisfy AEDPA’s requirements for habeas relief under 28 U.S.C.
§ 2254(d)(1). “‘[F]airminded jurists could disagree’ on the correctness of the
state court’s decision” 75 that the balance of the four Barker factors did not
result in a speedy trial violation. The state appellate court’s conclusions on the



       69  Boyer, 56 So. 3d at 1142–43.
       70  Id. at 1142.
        71 Id. at 1145.
        72 The district court made the same error when it stated, “the funding issue, a major

cause of delay, was not attributable to the prosecution or the trial court.”
        73 Barker, 407 U.S. at 531; accord Goodrum, 547 F.3d at 258 (“Between these extremes

fall unexplained or negligent delays, which weigh against the state, ‘but not heavily.’”
(citation omitted)).
        74 Goodrum, 547 F.3d at 257 (citation omitted).
        75 Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough, 541 U.S. at

664).
                                             22
    Case: 16-30487       Document: 00514076018          Page: 23     Date Filed: 07/17/2017



                                       No. 16-30487
first, third, and fourth factors were reasonable, and its error on the second
factor did not so severely alter the scales that we can say the resulting balance
was “objectively unreasonable.”
       Turning to § 2254(d)(2), despite some of his brief headings asserting the
state appellate court’s decision was “based on an unreasonable determination
of the facts,” Boyer does not elaborate on why this is the case. He therefore
abandons the argument. 76 But in any case, the argument fails. First, Boyer’s
challenge is less a challenge to the factual basis of the state appellate court’s
decision than it is to its legal analysis. 77 Indeed, the appellate court’s most
obvious error—failing to weigh the lack of funding against the State in its
speedy trial analysis—is a legal one. Furthermore, Boyer has not rebutted any
challenged factual findings “‘by clear and convincing evidence.’” 78 Boyer thus
cannot obtain habeas relief under 28 U.S.C. § 2254(d)(2).
       Finally, Boyer claims he requested an evidentiary hearing in both state
and federal court to determine how the lack of funding affected the seven-year
delay, and that the district court erred by not granting him such a hearing. We
conclude that an evidentiary hearing is not warranted on the question whether
the delay was caused by the lack of funding. The state appellate court decision
found that it was, 79 and that factual finding is due deference under 28 U.S.C.
§ 2254(e)(1) 80 notwithstanding the conclusion of three Supreme Court justices


       76  Davis v. Davis, 826 F.3d 258, 266 (5th Cir. 2016) (“Issues submitted to this Court
that are inadequately briefed are considered abandoned.” (citation omitted)); FED. R. APP. P.
28(a)(8)(A) (argument on appeal must contain “contentions and the reasons for them, with
citations to the authorities and parts of the record on which the appellant relies”).
        77 Burt, 134 S. Ct. at 15.
        78 Id. (quoting 28 U.S.C. § 2254(e)(1)).
        79 Boyer, 56 So. 3d at 1142.
        80 28 U.S.C. § 2254(e)(1) provides: “In a proceeding instituted by an application for a

writ of habeas corpus by a person in custody pursuant to the judgment of a State court, a
determination of a factual issue made by a State court shall be presumed to be correct. The
applicant shall have the burden of rebutting the presumption of correctness by clear and
convincing evidence.”
                                             23
    Case: 16-30487        Document: 00514076018          Page: 24      Date Filed: 07/17/2017



                                        No. 16-30487
to the contrary. 81 We note that in that decision the Supreme Court was not
constrained by AEDPA’s deference requirements. “We may not characterize
these state-court factual determinations as unreasonable ‘merely because [we]
would have reached a different conclusion in the first instance.’” 82 “Instead,
§ 2254(d)(2) requires that we accord the state trial court substantial deference.
If [r]easonable minds reviewing the record might disagree about the finding in
question, on habeas review that does not suffice to supersede the trial court’s
... determination.” 83 And importantly, “a full and fair hearing is not a
precondition to according § 2254(e)(1)’s presumption of correctness to state
habeas court findings of fact nor to applying § 2254(d)’s standards of review.” 84
Furthermore, “when the state-court record ‘precludes habeas relief’ under the
limitations of § 2254(d), a district court is ‘not required to hold an evidentiary
hearing.’” 85 Since the claim is barred under § 2254(d) for the reasons explained
above, this also settles the matter.
                                               B.
       We next turn to Boyer’s claim regarding Anthony’s testimony. “[S]tate
and federal rulemakers have broad latitude under the Constitution to establish
rules excluding evidence from criminal trials.” 86 “This latitude, however, has
limits. Whether rooted directly in the Due Process Clause of the Fourteenth
Amendment or in the Compulsory Process or Confrontation Clauses of the



       81  See Boyer, 133 S. Ct. at 1703 (Alito, J., concurring) (“In sum, the record shows that
the single largest share of the delay in this case was the direct result of defense requests for
continuances, that other defense motions caused substantial additional delay, and that much
of the rest of the delay was caused by events beyond anyone’s control.”).
        82 Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015) (quoting Wood v. Allen, 558 U.S.
290, 301 (2010)).
        83 Id. (internal quotations and citations omitted).
        84 Valdez v. Cockrell, 274 F.3d 941, 951 (5th Cir. 2001) (footnote omitted).
        85 Pinholster, 563 U.S. at 183 (citation omitted); accord id. at 185 (“Section 2254(e)(2)

continues to have force where § 2254(d)(1) does not bar federal habeas relief.”).
        86 United States v. Scheffer, 523 U.S. 303, 308 (1998).

                                              24
    Case: 16-30487          Document: 00514076018        Page: 25     Date Filed: 07/17/2017



                                          No. 16-30487
Sixth Amendment, the Constitution guarantees criminal defendants a
meaningful opportunity to present a complete defense.” 87 “This right is
abridged by evidence rules that ‘infring[e] upon a weighty interest of the
accused’ and are ‘arbitrary or disproportionate to the purposes they are
designed to serve.’” 88 “While the Constitution thus prohibits the exclusion of
defense evidence under rules that serve no legitimate purpose or that are
disproportionate to the ends that they are asserted to promote, well-
established rules of evidence permit trial judges to exclude evidence if its
probative value is outweighed by certain other factors such as unfair prejudice,
confusion of the issues, or potential to mislead the jury.” 89
       Boyer challenges the state appellate court’s affirmance of the trial court’s
exclusion of cross-examination on Anthony’s violence and the prosecution’s
decision not to pursue charges. Boyer argues that he was “entitled to present
the excluded evidence to show that Anthony’s demonstrated violent tendencies
rendered it more probable that he shot Mr. Marsh.” Boyer urges that Anthony’s
assault was serious, hospitalizing the victim and requiring staples to be put in
her head. Boyer argues that this evidence was especially pertinent since its
defense pointed the blame at Anthony. Moreover, Boyer complains, “the
defense had no opportunity to ask Anthony Boyer whether his perception was
such that he believed he had to cooperate with the state or face future criminal
charges.” Boyer further asserts that the state appellate court’s decision
unfairly relied on the State’s representations that “there was no prospect of
prosecution.” Similarly, Boyer avers that if the evidence is permissibly
excluded on the basis of there being no charges, “the same government agency


       87   Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (citations and quotation marks
omitted).
       88   Id. at 324–25 (citing Scheffer, 523 U.S. at 308; other citation and quotation marks
omitted).
       89   Id. at 326 (citations omitted).
                                               25
    Case: 16-30487        Document: 00514076018           Page: 26      Date Filed: 07/17/2017



                                        No. 16-30487
that is prosecuting a defendant could be granted plenary authority over the
admissibility of evidence impeaching its star witness by the manipulation of
its charging authority.”
        The State counters that Boyer’s attempt to cross examine Anthony about
his violent tendencies is prohibited under Louisiana law. That law, the State
explains, is the Louisiana Code of Evidence Art. 609.1(B) which provides in
part:
        Generally, only offenses for which the witness has been convicted
        are admissible upon the issue of his credibility, and no inquiry is
        permitted into matters for which there has only been an arrest, the
        issuance of an arrest warrant, an indictment, a prosecution, or an
        acquittal.

        The State reasons that because Anthony was not charged with or
convicted of a crime in relation to the domestic violence incident, Boyer was
properly barred from cross-examining on that topic. Furthermore, the State
maintains that any error was harmless, given the strength of its case against
Boyer, noting in particular the audiotaped confession.
        Although Article 609.1 generally only allows evidence of offenses for
which a witness has been convicted, 90 an exception allows evidence “to
establish a witness’ bias or interest that may arise from arrests, pending
criminal charges, or the prospect of prosecution.” 91 Despite recognizing this
exception, 92 the state appellate court affirmed the trial court’s ruling. 93 The



        90 Boyer, 56 So. 3d at 1127.
        91 Id. at 1128; see also LA. CODE EVID. ANN. ART. 607(d) (“Except as otherwise provided
by legislation: (1) Extrinsic evidence to show a witness’ bias, interest, corruption, or defect of
capacity is admissible to attack the credibility of the witness.”).
        92 Id. at 1129 (“A witness’s bias or interest may arise from arrests or pending criminal

charges, or the prospect of prosecution, even when he has made no agreements with the state
regarding his conduct.” (citing State v. Vale, 95–1230, p. 4 (La. 1/26/96), 666 So. 2d 1070,
1072)).
        93 Id.

                                               26
    Case: 16-30487      Document: 00514076018           Page: 27   Date Filed: 07/17/2017



                                         No. 16-30487
appellate court noted that Anthony had already testified about his obstruction
of justice conviction in relation to the case, stated that he was testifying as part
of a plea agreement, and acknowledged that the DA had the ability to revoke
his probation. 94 It also reasoned that the relevance of the domestic violence
evidence was “substantially outweighed by the possibility of prejudice,
confusion of the issue, or misleading of the jury.” 95
      Boyer is correct that criminal defendants have the right to present a
complete defense, but he has not pointed to a Supreme Court case with which
the state court decision directly conflicts. For instance, Boyer cites Alexander
v. United States 96 for the principle that “[e]vidence of acts or statements of
another that have a legitimate tendency to show he could have committed the
murder are admissible.” But this case makes no mention of the Confrontation
Clause, cross-examination, or the rules of evidence at issue in Boyer’s case. In
fact, Alexander recognizes the discretion afforded to the trial judge on matters
of excluding evidence suggesting third-party guilt. 97 Boyer cites United States
v. McClure 98 for the proposition that “[v]iolent propensities of a third party are
admissible where it is alleged that the third party acted violently in the instant
case.” But this case is inapposite. As the district court correctly pointed out, “in
McClure the third party’s prior violent acts were admitted not to show that he
had acted violently again but instead that the defendant had a lack of criminal
intent because he was being intimidated by the third party.” Boyer also points
to Chambers v. Mississippi 99 for the proposition that “[w]here constitutional
rights directly affecting the ascertainment of guilt are implicated, state rules



      94 Id.
      95 Id. at 1130.
      96 138 U.S. 353 (1891).
      97 Alexander, 138 U.S. at 356.
      98 546 F.2d 670 (5th Cir. 1977).
      99 410 U.S. 284, 302 (1973).

                                             27
    Case: 16-30487        Document: 00514076018          Page: 28     Date Filed: 07/17/2017



                                       No. 16-30487
of evidence may not be applied mechanistically to defeat the ends of justice by
excluding evidence tending to show a third party’s guilt.” But Chambers
concerned hearsay, and Boyer does not attempt to argue that the state
appellate court decision was directly opposed to it.
       On Boyer’s claim that he was unconstitutionally excluded from cross-
examining Anthony on the lack of prosecution for the alleged domestic violence,
Boyer relies on Davis v. Alaska. 100 This case reiterates that exposing a
witness’s bias is part of the right to cross examine. 101 Specifically, the Supreme
Court reversed a ruling that prohibited a defendant from cross-examining a
prosecution witness about possible bias based on “the witness’ probationary
status as juvenile delinquent.” 102 Though this case lends support to Boyer’s
general claim, the state appellate court decision was not contrary to the
holding in Davis; unlike in Davis, Boyer wished to cross-examine Anthony on
allegations of violence that had not resulted in prosecution. The state appellate
court decision was not contrary to clearly established Supreme Court law.
       Nor did it involve an unreasonable application of Supreme Court law.
“The right of cross-examination is more than a desirable rule of trial procedure.
It is implicit in the constitutional right of confrontation, and helps assure the
‘accuracy of the truth-determining process.’” 103 However, “evaluating whether
a rule application was unreasonable requires considering the rule’s specificity.
The more general the rule, the more leeway courts have in reaching outcomes




       100  415 U.S. 308 (1974).
       101  Davis, 415 U.S. at 316–17 (“The partiality of a witness is subject to exploration at
trial, and is ‘always relevant as discrediting the witness and affecting the weight of his
testimony.’ We have recognized that the exposure of a witness’ motivation in testifying is a
proper and important function of the constitutionally protected right of cross-examination.”
(citations omitted)).
        102 Id. at 309.
        103 Chambers, 410 U.S. at 295 (citation omitted).

                                              28
    Case: 16-30487       Document: 00514076018          Page: 29     Date Filed: 07/17/2017



                                       No. 16-30487
in case-by-case determinations.” 104 Although defendants have well-established
rights to cross-examination, the right is not unlimited, 105 and may be
constrained by the rules of evidence. 106
       Boyer states that “[i]n Louisiana, propensity evidence of third parties is
not barred by La. C.E. art 404(B).” 107 Indeed, some Louisiana appellate courts
have held that “the prohibition against other crimes evidence only
contemplates reference to other crimes by the accused.” 108 However, a different
rule of evidence, 609.1(B) states that “[g]enerally, only offenses for which the
witness has been convicted are admissible upon the issue of his credibility, and
no inquiry is permitted into matters for which there has only been an arrest,
the issuance of an arrest warrant, an indictment, a prosecution, or an
acquittal.” 109 Under this rule, cross-examination on Anthony’s alleged violence
would be inadmissible. Still, an exception explained in State v. Vale 110 may
allow inquiry into such matters in order to show a witness’s motivations or bias
in testifying for the State. The Louisiana Supreme Court explained, “to the
extent exposure of a witness’s motivation is a proper and important function of
the constitutionally protected right of cross-examination, a witness’s ‘hope or
knowledge that he will receive leniency from the state is highly relevant to
establish his bias or interest.’” 111 It continued that “[a] witness’s bias or


       104 Yarborough, 541 U.S. at 664 (citation omitted).
       105 Kittelson v. Dretke, 426 F.3d 306, 319 (5th Cir. 2005) (per curiam)
       106 Taylor v. Illinois, 484 U.S. 400, 410 (1988) (“The accused does not have an

unfettered right to offer testimony that is incompetent, privileged, or otherwise inadmissible
under standard rules of evidence.”).
       107 Citing Boyer, 56 So. 3d 1119, 1128–29.
       108 State v. Mims, 97-1500 (La. App. 4 Cir. 6/21/00), 769 So. 2d 44, 75 (citations

omitted).
       109 LA. CODE EVID. ANN. ART. 609.1. LA. CODE EVID. ANN. ART. 608(B) states that

“Particular acts, vices, or courses of conduct of a witness may not be inquired into or proved
by extrinsic evidence for the purpose of attacking his character for truthfulness, other than
conviction of crime as provided in Articles 609 and 609.1 or as constitutionally required.”
       110 95-1230 (La. 1/26/96), 666 So. 2d 1070 (per curiam).
       111 Vale, 666 So. 2d at 1072 (citations omitted).

                                             29
    Case: 16-30487      Document: 00514076018          Page: 30   Date Filed: 07/17/2017



                                     No. 16-30487
interest may arise from arrests or pending criminal charges, or the prospect of
prosecution, even when he has made no agreements with the state regarding
his conduct.” 112 A subsequent Louisiana Supreme Court case, State v.
Goodlow, 113 suggests that such evidence may overcome the restrictions in Rule
609.1(B).
      As an initial matter, Boyer complains that “the trial court erroneously
ruled that defense evidence of other crimes of third parties would be admissible
only if it met one of the exceptions in La. C.E. 404(B)(1),” but he cites a part of
the hearing transcript where the parties debate the admissibility of character
evidence of the victim, Bradley Marsh. This aside, the main difficulty in Boyer’s
argument is that he attempted to offer the domestic violence evidence not only
to show bias, but also to argue that Anthony was capable of pulling the trigger.
Boyer does not shy away from this motivation. In his brief he argues, “Boyer
was denied full cross-examination of Anthony Boyer that would have shown, if
its damaging potential was fully realized, that he was an extremely violent
man more than capable of having been the killer in this case.” Assuming
arguendo that the state appellate court erred by barring the evidence under
rules 608 and 609 in light of the rule explained in Vale, the state appellate
court also held that “any relevance of the domestic abuse complaint was
substantially outweighed by the possibility of prejudice, confusion of the issue,
or misleading of the jury.” 114
      This is not to say that this Court would find similarly if faced with the
issue in the first instance. But that is not the standard AEDPA requires. A
judge could reasonably find that any relevance of Anthony’s bias from not being
prosecuted for the domestic violence was substantially outweighed by the


      112 Id.
      113 2000-3488 (La. 11/21/01), 801 So. 2d 1065.
      114 Boyer, 56 So. 3d at 1130.

                                            30
    Case: 16-30487       Document: 00514076018          Page: 31     Date Filed: 07/17/2017



                                       No. 16-30487
possibility that the evidence would in effect be understood by the jury as
pointing the blame for the murder at Anthony. The reasonableness of such a
conclusion is bolstered by the fact that Anthony had already testified about his
conviction and sentence in the present case, his probationary status, and that
his testimony was part of his plea arrangement. 115 Furthermore, “[h]e
acknowledged that he was aware that the District Attorney’s Office had control
over whether or not to revoke his probation.” 116 Because Boyer was allowed to
delve into Anthony’s arrangements with the State regarding the instant case,
it was not objectively unreasonable for a court to find the relevance of the lack
of prosecution of the alleged domestic violence to be outweighed by unfair
prejudice, confusion or misleading of the jury.
       Boyer makes only a conclusory argument that the state appellate court’s
decision was “based on an unreasonable determination of the facts in light of
the evidence presented in the State court proceeding.” 117 Therefore he has
waived the argument. 118 Boyer also briefly argues for an evidentiary hearing,
a request we also find waived. But even if it is not, an evidentiary hearing is
not warranted for Boyer’s legal claim regarding Anthony’s cross-examination.
“An evidentiary hearing is not ‘required when the record is complete or the
petitioner raised only legal claims that can be resolved without the taking of
additional evidence.’” 119 Although the defense theorizes that the prosecution


       115 Id. at 1129.
       116 Id.
       117 28 U.S.C. § 2254(d)(2). Boyer contends: “To the extent that the decision rested upon

a finding that there was no prospect of re-initiating the prosecution or that the dismissal of
the charge was unrelated to the murder case, the decision rests upon a wholly unreasonable
determination of the facts.”
       118 JTB Tools & Oilfield Servs., L.L.C. v. United States, No. 15-60656, 2016 WL
4083905, at *3 (5th Cir. Aug. 1, 2016) (“To avoid waiver, a party must identify relevant legal
standards and ‘any relevant Fifth Circuit cases.’” (citing United States v. Skilling, 554 F.3d
529, 568 n.63 (5th Cir. 2009)); United States v. Scroggins, 599 F.3d 433, 446–47 (5th Cir.
2010) (noting that it is “not enough to merely mention or allude to a legal theory”)).
       119 Lawrence v. Lensing, 42 F.3d 255, 259 (5th Cir. 1994) (citation omitted).

                                              31
    Case: 16-30487       Document: 00514076018         Page: 32    Date Filed: 07/17/2017



                                      No. 16-30487
did not bring charges in order to “clean[] up Anthony for trial,” Boyer does not
make a direct constitutional challenge to the prosecution’s failure to bring the
charges itself. 120 His constitutional challenge, rather, centers on the inability
to present a complete defense and the inability to confront an adverse witness
during cross-examination. For the reasons discussed, he cannot prevail on this
challenge.
                                            C.
       We finally turn to Boyer’s claim regarding the exclusion of Dr. Fulero’s
testimony.     “[C]riminal    defendants      [must]    be    afforded    a   meaningful
opportunity to present a complete defense.” 121 “The rights to confront and
cross-examine witnesses and to call witnesses in one’s own behalf have long
been recognized as essential to due process.” 122 The Supreme Court has
declared that “[f]ew rights are more fundamental than that of an accused to
present witnesses in his own defense.” 123 Moreover, “the Court has never
questioned that ‘evidence surrounding the making of a confession bears on its
credibility’ as well as its voluntariness.” 124 Nonetheless, trial judges have
“‘wide latitude’ to exclude evidence that is ‘repetitive ..., only marginally




       120 Boyer argues at one point that “[t]he defense was unconstitutionally prevented
from bringing these challenges to the prosecution’s account.” He further contends that “to
withdraw this issue from the jury based on a wholly unreasonable factual finding (that there
was no prospect of prosecution and no cause for bias) without an evidentiary hearing denied
the defendant his Due Process rights.” However, Boyer’s brief emphasizes constitutional
error with regard to the limits on Boyer’s cross-examination of Anthony. Were Boyer to argue
that he was entitled to an evidentiary hearing to explore whether the prosecution
intentionally failed to pursue assault charges, Boyer would also need to satisfy the
requirements of 28 U.S.C. § 2254(e)(2), or explain why its requirements do not apply. He
makes no attempt to do so.
       121 California v. Trombetta, 467 U.S. 479, 485 (1984).
       122 Chambers, 410 U.S. at 294. The Sixth Amendment guarantees a criminal

defendant the right “to have compulsory process for obtaining witnesses in his favor.”
       123 Id. at 302 (citing cases).
       124 Crane v. Kentucky, 476 U.S. 683, 688 (1986) (citation omitted).

                                            32
    Case: 16-30487      Document: 00514076018         Page: 33    Date Filed: 07/17/2017



                                     No. 16-30487
relevant’ or poses an undue risk of ‘harassment, prejudice, [or] confusion of the
issues.’” 125
       The state appellate court reversed the trial court’s decision to allow Dr.
Fulero to testify on confessions and interrogations. Boyer argues that the
validity and credibility of his confession was central to his defense. He avers
that the exclusion of Dr. Fulero’s testimony constituted the use of a “per se rule
to bar all psychological evidence relevant to false confessions from trials in
Louisiana.” This categorical bar, Boyer maintains, violated his constitutional
right to, most significantly, present a complete defense. Boyer argues, “[h]ere,
as in Crane, Rock, Washington, and Chambers, the exclusion of evidence
unconstitutionally ‘undermined fundamental elements of the defendant’s
defense.’” 126
       The State responds that Dr. Fulero’s testimony did not meet the Daubert
criteria for admission, arguing each of the Daubert factors. The State further
contends that the appellate court’s interlocutory judgment was not a
categorical ban, and that Boyer could have explored the conditions of the
interrogation and confession without calling Dr. Fulero. The State asserts that
Dr. Fulero’s testimony would have confused or misled the jury, and that his
testimony “was a waste of time when the jury can make its own determination
of the truth or falsity of the petitioner’s confession unaided by an expert
witness.” Finally, the State argues that any error in barring Dr. Fulero from
testifying was harmless.
       The state appellate court decision is not contrary to any of the Supreme
Court precedent cited by Boyer. Boyer cites repeatedly to Crane v. Kentucky.
In Crane, the Supreme Court reversed a ruling that excluded evidence about


       125 Id. at 689–90 (citation omitted) (quoting Delaware v. Van Arsdall, 475 U.S. 673,
679 (1986)).
       126 Quoting Scheffer, 523 U.S. at 315.

                                            33
    Case: 16-30487        Document: 00514076018          Page: 34      Date Filed: 07/17/2017



                                        No. 16-30487
the circumstances of the defendant’s confession. 127 Although Crane expresses
broad propositions about a defendant’s right to present a complete defense, its
holding was that the “blanket exclusion” of testimony about the defendant’s
confession violated his right to a fair trial. 128 The state appellate court’s
decision does not directly conflict with Crane’s holding, because unlike in
Crane, the trial ruling in Boyer’s case excluded an expert from testifying on
confessions and interrogations in general, not the circumstances of Boyer’s
confession and interrogation in particular.
       Nor was the state appellate court decision contrary to Chambers v.
Mississippi. In that case, a Mississippi trial court excluded evidence from three
witnesses that would have testified that another person, McDonald, confessed
to the murder for which the defendant, Chambers, was on trial. 129 The trial
court also barred the defendant from cross-examining McDonald about
McDonald’s earlier confession and renunciation of that confession. 130 As a
result, “Chambers’ defense was far less persuasive than it might have been had
he been given an opportunity to subject McDonald’s statements to cross-
examination or had the other confessions been admitted.” 131 The Court held
Chambers was deprived of a fair trial, because a “mechanistically” applied
hearsay rule could not exclude critical evidence that “was well within the basic
rationale” of a hearsay exception. 132 Unlike in Chambers, the issue at bar
involves the exclusion of expert testimony. Moreover, the excluded expert


       127 Crane, 476 U.S. at 687.
       128 Id. at 690 (“[W]e have little trouble concluding on the facts of this case that the
blanket exclusion of the proffered testimony about the circumstances of petitioner’s
confession deprived him of a fair trial.” (citation omitted)); accord id. at 691 (“[T]he Kentucky
courts erred in foreclosing petitioner’s efforts to introduce testimony about the environment
in which the police secured his confession.”).
       129 Chambers, 410 U.S. at 293–94.
       130 Id. at 291–92.
       131 Id. at 294.
       132 Id. at 302–03.

                                              34
    Case: 16-30487       Document: 00514076018        Page: 35     Date Filed: 07/17/2017



                                      No. 16-30487
testimony about false confessions and interrogations generally is not direct
evidence of the defendant’s lack of guilt, unlike the excluded evidence in
Chambers that the Court deemed “critical.” 133
       Holmes v. South Carolina, too, is inapposite. That case addressed
“whether a criminal defendant’s federal constitutional rights are violated by
an evidence rule under which the defendant may not introduce proof of third-
party guilt if the prosecution has introduced forensic evidence that, if believed,
strongly supports a guilty verdict.” 134 The exclusion of evidence of third-party
guilt based on forensic evidence is not implicated here.
       Finally, Rock v. Arkansas addressed “whether Arkansas’ evidentiary
rule prohibiting the admission of hypnotically refreshed testimony violated
petitioner’s constitutional right to testify on her own behalf as a defendant in
a criminal case.” 135 The Court held that it did. 136 28 U.S.C. § 2254(d)(1)’s
“clearly established law” clause refers Supreme Court holdings. 137 Accordingly,
even if one assumes that the Louisiana appellate court’s decision is a per se
ban on interrogation and confession expert testimony, it does not directly
conflict with Rock’s holding, which concerned hypnotically refreshed
testimony. The state appellate court decision is not “contrary to” clearly
established Supreme Court law. 138



       133  Id. at 302.
       134  Holmes, 547 U.S. at 321.
        135 Rock v. Arkansas, 483 U.S. 44, 45 (1987); accord id. at 49.
        136 See id. at 62.
        137 See Lockyer, 538 U.S. at 71–72.
        138 Boyer also cites to Washington v. Texas, 388 U.S. 14 (1967), which we find

inapposite because that case concerned state statutes that barred a coparticipant from
testifying for the defendant but not the prosecution. Id. at 16–17. The Court held that the
defendant “was denied his right to have compulsory process for obtaining witnesses in his
favor because the State arbitrarily denied him the right to put on the stand a witness who
was physically and mentally capable of testifying to events that he had personally observed,
and whose testimony would have been relevant and material to the defense.” Id. at 23
(footnote omitted). No similar bar was in play here.
                                            35
    Case: 16-30487        Document: 00514076018          Page: 36      Date Filed: 07/17/2017



                                        No. 16-30487
       We next consider whether the state appellate court’s decision involved
an unreasonable application of Supreme Court law. “A state court’s decision
constitutes an unreasonable application of clearly established federal law if it
is ‘objectively unreasonable.’” 139 “The court may grant relief under the
‘unreasonable application’ clause if the state court correctly identifies the
governing legal principle from our decisions but unreasonably applies it to the
facts of the particular case.” 140 “The question under AEDPA is not whether a
federal court believes the state court’s determination was incorrect but
whether that determination was unreasonable—a substantially higher
threshold.” 141 Given this standard, we cannot say the state appellate court’s
decision was an unreasonable application of Supreme Court law.
       The state appellate court decision referred to its pre-trial interlocutory
decision barring Dr. Fulero’s testimony. 142 That decision stated:
       Allowing expert testimony regarding “false confessions” invades
       the province of the jury. The jury is most capable of ascertaining
       the truth and validity vel non of confessions--not experts. Allowing
       such testimony by incrementally allowing experts to eventually
       testify as to the guilt or innocence of the defendant cannot be
       allowed.

       Boyer claims that this decision constitutes a per se ban on “all
psychological evidence relevant to false confessions.” The State counters that
the decision was not a categorical ban, and suggests that in Louisiana there is
no such categorical ban on expert testimony on false confessions.




       139  Gray, 616 F.3d at 439 (citing Williams, 529 U.S. at 409).
       140  Bell, 535 U.S. at 694 (citation omitted).
        141 Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (citation omitted).
        142 Boyer, 56 So. 3d at 1130. (“However, the record before this court indicates that this

court’s ruling was made on the merits as presented and nothing has been currently argued
that would indicate that the ruling was erroneous.”).
                                              36
    Case: 16-30487        Document: 00514076018          Page: 37      Date Filed: 07/17/2017



                                        No. 16-30487
       In Rock, the Supreme Court explained that a “State’s legitimate interest
in barring unreliable evidence does not extend to per se exclusions that may be
reliable in an individual case.” 143 Far from upholding or enacting a per se ban,
the state appellate court’s decision excluded Dr. Fulero’s testimony in this
particular case, and in an unpublished, interlocutory judgment no less. 144
Moreover, the appellate court’s exclusion is unlike “Arkansas’ per se rule
excluding all posthypnosis testimony” in Rock, which the Court held “infringes
impermissibly on the right of a defendant to testify on his own behalf.” 145 The
Court found the categorical ban “had a significant adverse effect on petitioner’s
ability to testify,” because she could not describe the shooting “except in the
words contained in [a doctor’s] notes.” 146 Such reasoning is not implicated here
because Boyer was not categorically barred from testifying himself about his
confession or interrogation.
       Further, we cannot say that the state appellate court’s decision was
arbitrary or disproportionate to the purpose the exclusion is designed to
serve. 147 That stated purpose was protecting the province of the jury on the
question of credibility of a confession and the closely related ultimate issue of
guilt or innocence. Still, false confessions occur. 148 And there is an argument



       143  Rock, 483 U.S. at 61.
       144  Boyer has not directed this Court to any other cases that illustrate the alleged per
se ban on confessions experts across the state of Louisiana.
        145 Rock, 483 U.S. at 62.
        146 Id. at 57.
        147 Scheffer, 523 U.S. at 308 (States have “broad latitude” to exclude evidence, and

“[s]uch rules do not abridge an accused’s right to present a defense so long as they are not
‘arbitrary’ or ‘disproportionate to the purposes they are designed to serve.’” (citations
omitted)).
        148 See J.D.B. v. North Carolina, 564 U.S. 261, 269 (2011) (discussing phenomenon of

false confessions in custodial police interrogations and emphasizing risks for juveniles); Hall
v. Florida, 134 S. Ct. 1986, 1993 (2014) (noting risk of false confessions for the intellectually
disabled); Smith v. United States, 348 U.S. 147, 153 (1954) (noting “the experience of the
courts, the police and the medical profession recounts a number of false confessions
voluntarily made” (citation omitted)); United States v. Belyea, 159 F. App’x 525, 529 (4th Cir.
                                              37
    Case: 16-30487       Document: 00514076018          Page: 38     Date Filed: 07/17/2017



                                       No. 16-30487
not without purchase that the wholesale exclusion of Dr. Fulero’s testimony
was disproportionate to preserving the jury’s province. However, 28 U.S.C.
§ 2254(d) “preserves authority to issue the writ in cases where there is no
possibility fairminded jurists could disagree that the state court’s decision
conflicts with [the Supreme] Court’s precedents.” 149 Furthermore, “[c]learly
established Federal law for purposes of § 2254(d)(1) includes only the holdings,
as opposed to the dicta, of [the Supreme] Court’s decisions. And an
unreasonable application of those holdings must be objectively unreasonable
not merely wrong; even clear error will not suffice.” 150 Boyer cannot clear this
bar; a fairminded jurist could agree with the propriety of the state appellate
court’s exclusion. 151 Like in Scheffer, Dr. Fulero’s exclusion “did not preclude
[Boyer] from introducing any factual evidence [about his confession]. Rather,
[Boyer] was barred merely from introducing expert opinion testimony to
bolster his own credibility.” 152
       Finally, “an essential component of procedural fairness is an opportunity
to be heard. That opportunity would be an empty one if the State were
permitted to exclude competent, reliable evidence bearing on the credibility of



2005) (per curiam) (unpublished) (“Jurors may know that people lie in everyday life or even
sometimes under oath, particularly when they believe lying to be advantageous. Jurors may
not know, however, that people lie on occasion to their own detriment by falsely confessing
to crimes that they did not commit. The phenomenon of false confessions is counter-intuitive
and is not necessarily explained by the general proposition that ‘jurors know people lie.’”
(citations omitted)).
        149 Harrington, 562 U.S. at 102–03.
        150 White v. Woodall, 134 S. Ct. 1697, 1702 (2014) (citations and internal quotation

marks omitted).
        151 Compare Scheffer, 523 U.S. at 313 (Thomas, J., writing for a plurality) (in

upholding per se ban on polygraph evidence, stating “[a] fundamental premise of our criminal
trial system is that ‘the jury is the lie detector’” (citation omitted)), with id. at 318–19
(Kennedy, J., concurring in the judgment) (disagreeing that “jury’s role in making credibility
determinations is diminished when it hears polygraph evidence” which “demeans and
mistakes the role and competence of jurors in deciding the factual question of guilt or
innocence”).
        152 Scheffer, 523 U.S. at 317 (footnote omitted) (majority opinion).

                                             38
    Case: 16-30487        Document: 00514076018          Page: 39     Date Filed: 07/17/2017



                                       No. 16-30487
a confession when such evidence is central to the defendant’s claim of
innocence.” 153 “State and Federal Governments unquestionably have a
legitimate interest in ensuring that reliable evidence is presented to the trier
of fact in a criminal trial. Indeed, the exclusion of unreliable evidence is a
principal objective of many evidentiary rules.” 154 Boyer suggests that the state
appellate court found that Dr. Fulero’s testimony was relevant and reliable,
thus satisfying Daubert. But the state appellate court made no such finding.
Further, this Court has explained that in Daubert v. Merrell Dow Pharm.,
Inc. 155
       the Supreme Court offered a list of factors that district courts may
       use in evaluating the reliability of expert testimony. These factors
       include whether the expert’s theory or technique: (1) can be or has
       been tested; (2) has been subjected to peer review and publication;
       (3) has a known or potential rate of error or standards controlling
       its operation; and (4) is generally accepted in the relevant scientific
       community. 156

       The district court in this case concluded that “the Third Circuit evidently
found the testimony would be of little value under this test. Based on the
witness’s own statement that this field could not provide reliable methods for
determining whether a confession was false, we are inclined to agree.” Given
Daubert’s “flexible” analysis, 157 we find that fairminded jurists could debate
the exclusion of Dr. Fulero under Daubert as well. “It bears repeating that even




       153  Crane, 476 U.S. at 690 (citations omitted) (emphasis added).
       154  Scheffer, 523 U.S. at 309 (citing Daubert, 509 U.S. at 589; other citation omitted).
        155 509 U.S. 579, 593–94 (1993).
        156 Sims v. Kia Motors of Am., Inc., 839 F.3d 393, 400 n.17 (5th Cir. 2016).
        157 Sims, 839 F.3d at 400 n.17 (noting that in Kumho Tire v. Carmichael, 526 U.S. 137,

150 (1999), “the Supreme Court emphasized that the Daubert analysis is a ‘flexible’ one, and
that ‘the factors identified in Daubert may or may not be pertinent in assessing reliability,
depending on the nature of the issue, the expert’s particular expertise, and the subject of his
testimony.’”).
                                              39
   Case: 16-30487          Document: 00514076018         Page: 40   Date Filed: 07/17/2017



                                        No. 16-30487
a strong case for relief does not mean the state court’s contrary conclusion was
unreasonable.” 158
                                              IV.
      Boyer appealed from the district court’s denial of habeas relief on three
claims: (1) his Sixth Amendment right to speedy trial was violated; (2) his due
process and Confrontation Clause rights were violated when he could not cross-
examine Anthony on Anthony’s alleged violence; and (3) his rights to present
a complete defense and present witnesses were violated when Dr. Fulero was
excluded. A seven year delay between arrest and trial is the exception, not the
rule, and must remain so. Nevertheless, “[a]s a condition for obtaining habeas
corpus from a federal court, a state prisoner must show that the state court’s
ruling on the claim being presented in federal court was so lacking in
justification that there was an error well understood and comprehended in
existing law beyond any possibility for fairminded disagreement.” 159 Boyer
cannot do so here. We AFFIRM the district court.




      158   Harrington, 562 U.S. at 102 (citation omitted).
      159   Id. at 103.
                                               40
    Case: 16-30487      Document: 00514076018      Page: 41   Date Filed: 07/17/2017



                                    No. 16-30487
JAMES E. GRAVES, JR., Circuit Judge, dissenting:
         I would conclude that the state court’s decision was contrary to, or
involved an unreasonable application of, clearly established federal law, and
that the district court erred in denying habeas relief on the three issues raised
by Jonathan Boyer on appeal. Because I would reverse the district court’s
denial of Boyer’s habeas relief, I respectfully dissent.
         As set out by the majority, we review the district court’s findings of fact
for clear error and its conclusions of law de novo, applying the same standard
to the state court’s decision as the district court. Higginbotham v. Louisiana,
817 F.3d 217, 221 (5th Cir. 2016). We also apply the rules of the Antiterrorism
and Effective Death Penalty Act (AEDPA). See 28 U.S.C. § 2254(d).
         “A state court’s decision is deemed contrary to clearly established federal
law if it reaches a legal conclusion in direct conflict with a prior decision of the
Supreme Court or if it reaches a different conclusion than the Supreme Court
based on materially indistinguishable facts.” Gray v. Epps, 616 F.3d 436, 439
(5th Cir. 2010). Further, a federal habeas writ may issue if the “state court
applies a rule different from the governing” federal law. Bell v. Cone, 535 U.S.
685, 694 (2002). Finally, “[a] state court’s decision constitutes an unreasonable
application of clearly established federal law if it is objectively unreasonable.”
Gray, 616 F.3d at 439.
         I. Speedy Trial Claim
         We analyze Boyer’s Sixth Amendment speedy trial claim under the four-
factor balancing test in Barker v. Wingo, 407 U.S. 514 (1972), as follows:
         (1) Length of the delay
         The state appellate court concluded that the length of the delay was
presumptively prejudicial. I agree with the majority’s conclusion that this
finding was reasonable given the seven-year time period between arrest and
trial.
                                          41
   Case: 16-30487    Document: 00514076018      Page: 42   Date Filed: 07/17/2017



                                 No. 16-30487
      (2) Reason for the delay
      The state appellate court found that this factor could not be attributed
to either the State or Boyer. I agree with the majority’s conclusion that the
state appellate court erred in its analysis of this factor, i.e., “the flag all
litigants seek to capture.” United States v. Loud Hawk, 474 U.S. 302, 315
(1986). I disagree with the majority as to the weight afforded this factor.
      The majority acknowledges that “delay resulting from a systemic
breakdown in the public defender system” is weighted against the state.
Vermont v. Brillon, 556 U.S. 81, 94 (2009). The majority then relies on Barker
to diminish the weight. Barker does say that unexplained or negligent delays
may weight against the state less heavily than deliberate delays. Barker, 407
U.S. at 531. However, although such a delay may be weighted less heavily
than a deliberate delay, the Supreme Court has also clarified that:
      [I]t still falls on the wrong side of the divide between acceptable
      and unacceptable reasons for delaying a criminal prosecution once
      it has begun. And such is the nature of the prejudice presumed
      that the weight we assign to official negligence compounds over
      time as the presumption of evidentiary prejudice grows. Thus, our
      toleration of such negligence varies inversely with its
      protractedness, cf. Arizona v. Youngblood, 488 U.S. 51, 109 S. Ct.
333, 102 L. Ed. 2d 281 (1988), and its consequent threat to the
      fairness of the accused's trial.

Doggett v. United States, 505 U.S. 647, 657 (1992).
      In Doggett, the Court also noted that “lower courts have generally found
postaccusation delay ‘presumptively prejudicial’ at least as it approaches one
year.” Doggett, 505 U.S. at 652, n.1. The Court also specified that presumptive
prejudice “simply marks the point at which courts deem the delay
unreasonable enough to trigger the Barker enquiry.”        Id.   In Barker, the
Supreme Court determined that over five years “was extraordinary.” Barker,
407 U.S. at 533. Here, that protractedness was seven years. Thus, the state’s

                                      42
    Case: 16-30487    Document: 00514076018      Page: 43    Date Filed: 07/17/2017



                                  No. 16-30487
delay several times as long as that generally sufficient to trigger judicial review
weights substantially against the state here regardless of whether there is
evidence of deliberate delay. Accordingly, I would conclude that the state court
decision was contrary to, or involved an unreasonable application of, clearly
established federal law under 28 U.S.C. § 2254(d)(1).
      Further, as both factors one and two of Barker weight substantially
against the state here, I would conclude that this is sufficient to establish that
the ultimate decision of the state court was objectively unreasonable.
Notwithstanding that I would grant habeas relief at this point, I also disagree
with the majority on the remaining two factors of Barker.
      (3) Defendant’s assertion of his right
      The state appellate court found that Boyer did not assert his right until
after the three-year statutory prescription had tolled, noting that his filing was
“more perfunctory than aggressive.” The majority concludes that the state
court’s decision was not objectively unreasonable because of the timing of
Boyer’s motions to quash and the arguable lack of prejudice that Boyer has
shown. However, I disagree.
      Regardless of the timing of Boyer’s motions to quash, there is no dispute
that he was without fully-funded counsel for the majority of the seven years,
including during the entire three-year time limitation. As Boyer argues, he
asserted his claim at the earliest opportunity under the circumstances.
      For these reasons, I would conclude that the state court’s decision as to
this factor was objectively unreasonable. As three factors weight against the
state, including the essential second factor, I would conclude, again, that the
ultimate decision was objectively unreasonable and was contrary to, or
involved an unreasonable application of, clearly established federal law under
28 U.S.C. § 2254(d)(1).


                                        43
    Case: 16-30487      Document: 00514076018         Page: 44    Date Filed: 07/17/2017



                                     No. 16-30487
       (4) Prejudice
       The state appellate court found that Boyer did not explain how he was
prejudiced, but did not explicitly credit or reject his arguments. The majority
concludes that the state court’s decision is not objectively unreasonable. I
disagree.
       The Supreme Court has explicitly stated, as discussed previously herein,
that the “presumption that pretrial delay has prejudiced the accused
intensifies over time.” Doggett, 505 U.S. at 652. The Court also said:
       Thus, we generally have to recognize that excessive delay
       presumptively compromises the reliability of a trial in ways that
       neither party can prove or, for that matter, identify. While such
       presumptive prejudice cannot alone carry a Sixth Amendment
       claim without regard to the other Barker criteria, it is part of the
       mix of relevant facts, and its importance increases with the length
       of delay.

Id. at 655-56 (internal citation omitted). Further, the Court said: “While not
compelling relief in every case where bad-faith delay would make relief
virtually automatic, neither is negligence automatically tolerable simply
because the accused cannot demonstrate exactly how it has prejudiced him.”
Doggett, 505 U.S. 647 at 657.
      Because of the length of the delay here, there is a strong presumption
that Boyer was prejudiced in ways that he would neither be able to prove nor
identify. 1 As instructed by the Supreme Court, we do not simply tolerate the
delay on the basis of whether Boyer can demonstrate exactly how he was
prejudiced.     While that presumption alone cannot carry Boyer’s Sixth
Amendment claim, it is more than sufficient when combined with the other




       1 Notwithstanding that Boyer would still prevail even if he is unable to demonstrate
exactly how the delay has prejudiced him, he sets out how he was prejudiced.
                                            44
    Case: 16-30487     Document: 00514076018     Page: 45   Date Filed: 07/17/2017



                                  No. 16-30487
factors which also weight against the state to establish objective
unreasonableness.
      Accordingly, I would conclude that the state court decision on this factor
was contrary to, or involved an unreasonable application of, clearly established
federal law under 28 U.S.C. § 2254(d)(1). As Barker requires the balancing of
all four factors, which weight against the state, I would conclude that the
ultimate decision of the state court was objectively unreasonable. Thus, Boyer
is entitled to habeas relief on his speedy trial claim.
      II. Exclusion of evidence
      Boyer asserts that the state court’s decision to exclude evidence about
Anthony’s alleged violence and lack of prosecution was contrary to, or involved
an unreasonable application of, clearly established federal law.
      The majority acknowledges the exception under Louisiana law which
allows the very evidence Boyer attempted to present. LA. CODE EVID. ANN.
art. 609.1(B).   The majority then dismisses the cases cited by Boyer as
authority on the basis that they are not factually identical and, thus, not in
direct conflict. I disagree.
      Regardless of whether state courts have broad latitude in excluding
evidence under criminal trials, a defendant is guaranteed a meaningful
opportunity to present a complete defense under the Constitution. See Holmes
v. South Carolina, 547 U.S. 319, 324 (2006); see also Crane v. Kentucky, 476
U.S. 2142, 2146 (1986).        The state appellate court did not address the
constitutional issues and merely concluded that the state trial court did not
abuse its discretion under Louisiana law. See State v. Boyer, 2010-693 (La.
App. 3 Cir. 2/2/11); So.3d 1119, 1127-30. While we must still give AEDPA
deference, that deference is not without limits.
       The Supreme Court has explicitly acknowledged that “the lack of a
Supreme Court decision on nearly identical facts does not by itself mean that
                                        45
   Case: 16-30487     Document: 00514076018     Page: 46   Date Filed: 07/17/2017



                                 No. 16-30487
there is no clearly established federal law, since ‘a general standard’ from this
Court's cases can supply such law.” Marshall v. Rodgers, 133 S. Ct. 1446, 1449
(2013) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).           The
general standards of the Confrontation Clause of the Sixth Amendment and
the Due Process Clause of the Fourteenth Amendment are well settled.
Further, the general standards of the cases cited by Boyer provide clearly
established law.
      For example, the majority distinguishes Chambers v. Mississippi, 410
U.S. 284, 302 (1973), on the basis that it involved hearsay. However, the
proposition for which Boyer cites Chambers, “where constitutional rights
directly affecting the ascertainment of guilt are implicated, [state rules of
evidence] may not be applied mechanistically to defeat the ends of justice,” is
clearly established. See Chambers at 302. In fact, the majority notes that
general standard in a quote from Holmes, 547 U.S. at 324-25 (“This right is
abridged by evidence rules that ‘infring[e] upon a weighty interest of the
accused’ and are ‘arbitrary or disproportionate to the purposes they are
designed to serve.’”). Further, while Chambers did involve hearsay, it was
“coupled with the State’s refusal to permit Chambers to cross-examine
McDonald.” Chambers at 302. In concluding that Chambers was denied a
“trial in accord with traditional and fundamental standards of due process,”
the Court stated, “[i]n reaching this judgment, we establish no new principles
of constitutional law.” Id. This further indicating the general standards at
issue are clearly established.
      Boyer cites Davis v. Alaska, 415 U.S. 308, 316-17 (1974) for the
proposition that exposing a witness’ bias is part of the right to cross examine.
The majority concedes that Davis supports Boyer’s claim that he was
unconstitutionally excluded from cross-examining Anthony on the lack of
prosecution for domestic violence.    But, the majority then concludes that,
                                       46
    Case: 16-30487       Document: 00514076018          Page: 47     Date Filed: 07/17/2017



                                       No. 16-30487
because Davis is not factually identical, the state appellate court’s decision
could not be contrary to it. As set out previously, such a conclusion contradicts
Marshall, 133 S. Ct. 1446. 2
       Moreover, the state appellate court’s decision involved an unreasonable
application of federal law. The right of cross-examination is “implicit in the
constitutional right of confrontation.”           Chambers, 410 U.S. at 295.             The
Louisiana Rules of Evidence provide a specific exception that allows the
evidence at issue here. See LA. CODE EVID. ANN. art. 607(d). See also State
v. Vale, 95-1230, p.4 (La. 1/26/96); 666 So. 2d 1070, 1072; and State v. Goodlow,
2000-3488 (La. 11/21/01), 801 So. 2d 1065.
       For these reasons, I would conclude that the state court’s decision was
contrary to, or involved an unreasonable application of, clearly established
federal    law   and     infringed    on    Boyer’s    Confrontation       Clause     rights.
Additionally, because Boyer established the prejudicial impact of the
constitutional error, I would conclude that the error is not harmless.
       III. Exclusion of expert testimony
       Boyer asserts that the state appellate court’s decision to exclude expert
testimony on confessions and interrogations was contrary to, or involved an
unreasonable application of, clearly established federal law because it
infringed on his rights to present a complete defense and present witnesses in
his defense.
       Again, the majority concludes the state appellate court decision was not
contrary to any of the precedent cited by Boyer. I disagree for many of the
same reasons stated above. Additionally, the state appellate court’s decision,



       2 The majority concludes that Davis is distinguishable because it involved the witness’
juvenile delinquency adjudication while Anthony had not yet been prosecuted. However, as
stated previously, Louisiana law provides an exception for that very circumstance. LA.
CODE EVID. ANN. art. 607(d).
                                             47
   Case: 16-30487     Document: 00514076018     Page: 48    Date Filed: 07/17/2017



                                 No. 16-30487
quoted by the majority herein, clearly amounted to a blanket exclusion of
expert testimony relevant to false confessions. Moreover, the state appellate
court decision involved an unreasonable application of federal law.
      States have broad latitude to exclude evidence so long as such rules are
“not arbitrary or disproportionate to the purposes they are designed to serve.”
See United States v. Scheffer, 523 U.S. 303, 308 (1998). “Moreover, we have
found the exclusion of evidence to be unconstitutionally arbitrary or
disproportionate only where it has infringed upon a weighty interest of the
accused.” Id. The Supreme Court has also held that “[f]ew rights are more
fundamental than that of an accused to present witnesses in his own defense.”
Chambers, 410 U.S. at 302. The confession was key to the state’s case. Boyer
had a right to present evidence to prove the confession was false. Accordingly,
I would conclude that the exclusion of this evidence infringes upon a weighty
interest and, thus, was unconstitutionally arbitrary or disproportionate.
      For these reasons, I would conclude that the state court’s decision was
contrary to, or involved an unreasonable application of, clearly established
federal law and infringed on Boyer’s rights to present a complete defense and
present witnesses in his defense, and was disproportionate to the purpose of
protecting the province of the jury. Additionally, because Boyer established
the prejudicial impact of the constitutional error, I would conclude that the
error is not harmless.
      Accordingly, I would reverse the district court’s denial of habeas relief on
all three issues. Therefore, I respectfully dissent.




                                       48